BAUM, Chief Judge:
On 28 August 2000, this Court set aside the convening authority’s action in this case and returned the record for corrective steps due to a failure of a material term of Appellant’s pretrial agreement. United States v. Perron, 53 M.J. 774 (C.G.Ct.Crim.App.2000). That term mandated disapproval of all adjudged forfeitures, and also required the convening authority to “pay the dependents of the accused,” id. at 775, by waiving any forfeitures caused by Article 58, UCMJ, 10 USC § 858. Appellant was sentenced to a bad conduct discharge, confinement for 90 days, and reduction to paygrade E-3, which the convening authority approved, and suspended in part, as required by the pretrial agreement. The purpose of the agreement’s waiver-of-forfeitures provision was thwarted, however, when Appellant was placed in a non-pay status upon his confinement after trial, leaving him without pay to be forwarded to his dependents. The Coast Guard’s pay center had determined that termination of Appellant’s pay was required due to the *598expiration of his enlistment prior to confinement. When the pretrial agreement was formalized, and later at trial when Appellant pled guilty based on the agreement, the parties were unaware that Appellant would enter a non-pay status upon confinement. Because of Appellant’s misunderstanding in this regard and the resultant failure of the pretrial agreement, we determined that corrective action was required, either by setting aside the findings of guilty and the sentence or fashioning an appropriate alternative remedy. We set aside the convening authority’s action and sent the record back to allow that officer to choose which action to take. In so doing, we suggested that disapproval of all confinement could be a possible alternative remedy, if, upon its disapproval, Appellant would be entitled to full pay for the period that he had been confined.
The convening authority has followed our suggestion and has returned the record to the Court with a new action approving only the bad-conduct discharge and reduction to paygrade E-3. Since the approved sentence does not include confinement, the pay center has determined that Appellant is entitled to pay for the period that he was incarcerated and has provided him with a lump sum of $3,184.90 as compensation for all pay and allowances for that period.1 Despite this action, Appellant continues to assert that his pleas were improvident, contending that the payment he has now received is not an adequate remedy for the deprivation of funds from his dependents while he was confined. Appellant claims that the harm resulting from the earlier failure to compensate his dependents cannot be undone by belatedly paying him now. According to Appellant, such action does not make him whole even in a strictly financial sense, given the time value of money. He acknowledges the comment by Chief Judge Crawford in her concurring-in-the-result opinion in United States v. Hardcastle, 53 M.J. 299, 304 (2000), that the addition of interest might make someone in Appellant’s situation whole, but asserts that there is no authority for the Coast Guard to provide interest on the money he has received. Moreover, in Appellant’s view, any additional money that could result from disapproval of his paygrade reduction, while a potential substitute for lost interest, would not be an appropriate remedy “in light of the late date and the illaudable conduct of the original convening authority and his legal advisor.” Appellant Br. at 7. According to Appellant, when the problem with the pretrial agreement “was brought to the convening authority’s attention, while Appellant was still incarcerated and while it was easily possible to afford meaningful relief, the commander instead chose to engage in sophistry.” Appellant Br. at 3.
Appellant’s portrayal of the convening authority’s conduct stems from actions taken after Appellant’s pay status was discovered. Trial defense counsel informed the convening authority of the pay situation while Appellant was still in confinement and requested his immediate release. In our earlier opinion, we noted that such action would have ameliorated the financial condition of Appellant and his dependents either by restoring him to full duty with entitlement to pay or by allowing him to go on appellate leave and obtain gainful employment. The convening authority denied the requested release from confinement, opting instead to waive automatic forfeitures, knowing full well that the waiver would provide no practical benefit to Appellant and would in no way address the defect in the pretrial agreement. A convening authority’s failure to take corrective action might be appropriate in a case where the terms of the pretrial agreement and the record of trial support the position that a promise to disapprove forfeitures and/or to waive forfeitures did not include an agreement to guarantee payment to dependents if the accused entered a no pay status. United States v. Williams, 55 M.J. 302 (2001). Such was not the case here, however, and we previously viewed the Government’s contention that Appellant had received the benefit of his bargain as “disingenuous.” 53 M.J. at 775. Appellant characterizes the convening authority’s conduct *599as “iUaudable” and “engaging in sophistry.” Whatever the characterization, we too decry the convening authority’s inadequate actions after being informed that he could not effectively perform a material term of the pretrial agreement. Nevertheless, contrary to Appellant’s view, the convening authority’s missteps in this regard do not prevent us at this point from fashioning an appropriate alternative remedy, which may include the money Appellant has already received together with a substitute for interest.
Appellant contends that the appropriate remedy for him now is disapproval of the bad conduct discharge or, alternatively, setting aside the findings and sentence based on improvident pleas. This is the relief he asked for initially when the case was first before us. Arguably, it is inconsistent to claim that the pleas are improvident, while suggesting a remedy short of disapproval of the guilty pleas. In any event, by requesting disapproval of the bad conduct discharge, Appellant accepts the proposition that a remedy other than setting aside the findings and sentence may suffice to correct the failure of the pretrial agreement. Our higher court has told us that in an appropriate case an alternative remedy may be fashioned. United States v. Mitchell, 50 M.J. 79 (1999); United States v. Olson, 25 M.J. 293 (CMA 1987). Appellant maintains that the only satisfactory alternative remedy in his case is disapproval of the punitive discharge. We do not believe that we are bound by Appellant’s wishes in fashioning an appropriate alternative remedy. Our authority in this regard should not be determined solely by what the Appellant finds acceptable. We have a duty to provide not only adequate relief to Appellant, but also relief that is fair to both Appellant and society.
While payment at this point can never be exactly the same as earlier payment to Appellant’s dependents during his confinement, we believe it is close enough to the action promised in the pretrial agreement to constitute satisfaction of that agreement, particularly if further reduction of the sentence will allow for payment of additional money as a substitute for interest. Such may be accomplished by disapproval of Appellant’s reduction to paygrade E-3. That action should result in the re-computation of pay owed at the previous E-5 grade. This difference in pay should exceed any reasonable interest calculation. Accordingly, the findings of guilty and the bad conduct discharge, as approved below, are affirmed, but the reduction to paygrade E-3 is set aside. All rights, privileges, and property of which Appellant has been deprived by virtue of the portion of the sentence that has been set aside will be restored.
BRUCE, Judge, concurs.

. The Government's Motion to Attach Documents is granted. They reveal that the total underpayment was computed by the pay center as $4,157.60 of which $972.70 was withheld for federal and state taxes and that Appellant ultimately received $3,184.90.